 

Exhibit 10.1

 

FORM OF EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of June 4, 2020, by and
between XpresSpa Group, Inc., a Delaware corporation (the “Company”), and B3D,
LLC (the “Investor”).

 

WHEREAS:

 

A.Pursuant to that certain securities purchase agreement (the “Calm Purchase
Agreement”), dated as of July 8, 2019, by and between the Company and Calm.com,
Inc. (“Calm”), Calm originally received warrants (the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”);

 

B.Pursuant to a separately negotiated private transaction between the Investor
and Calm, the Investor purchased the Warrants from Calm;

 

C.The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, at the Closing (as defined below), the Company and
the Investor shall exchange the Warrants held by the Investor at the Closing as
determined pursuant to Section 1(a) below; and

 

D.The exchange of the Warrants for the securities to be issued pursuant to
Section 1(a) below is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.EXCHANGE.

 

(a) Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 4 and 5 below, at the Closing the
Investor and the Company shall, pursuant to Section 3(a)(9) of the Securities
Act, exchange (the “Exchange”) the Warrants for 6,186,377 shares of Common Stock
(the “Shares”) . Notwithstanding anything herein, if the Investor would
otherwise beneficially own in excess of any beneficial ownership limitation
applicable to the Investor after giving effect to the Exchange, the Investor’s
Warrants shall be exchanged for a number of Shares issuable to the Investor
without violating the applicable beneficial ownership limitation and the
remainder of the Investor’s Warrants shall automatically convert into pre-funded
warrants to purchase the number of shares of Common Stock equal to the number of
shares of Common Stock in excess of the applicable beneficial ownership
limitation (the “Pre-Funded Warrants”). The form of pre-funded warrant is set
forth as Exhibit A.

 

i. Closing. The issuance of the Shares and/or Pre-Funded Warrants, as the case
may be (the “Closing”), shall occur at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., 666 3rd Avenue, New York, NY 10017. The date
and time of the Closing shall be 10:00 a.m., New York time, on the first (1st)
Business Day on which the conditions to the Closing set forth in Sections 4 and
5 below are satisfied or waived (or such later date as is mutually agreed to by
the Company and each Investor) (the “Closing Date”). If the Company fails for
any reason to deliver to the Holder the Shares within 2 trading days of the date
on which the conditions set forth in Sections 4 and 5 are satisfied or waived,
or as to shares underlying Pre-Funded Warrants within 2 trading days of the
applicable Notice of Exercise, the Company shall pay to the Investor, in cash,
as liquidated damages and not as a penalty, for each $1,000 of Shares or
underlying shares subject to such delivery obligation (based on the VWAP of the
Common Stock on the date hereof as to Shares and of the applicable Notice of
Exercise as to shares underlying Prefunded Warrants), $10 per trading day
(increasing to $20 per trading day on the fifth Trading Day after such
liquidated damages begin to accrue) for each trading day after the applicable
due date until such shares of Common Stock are delivered to the Investor.

 

ii. Consideration. At the Closing, the Shares and/or Pre-Funded Warrants shall
be issued to the Investor in exchange for the Warrants without the payment of
any additional consideration.

 



 

 

 

iii. Delivery. In exchange for the Warrants, the Company shall, at the Closing,
(i) cause American Stock Transfer & Trust Company, LLC (together with any
subsequent transfer agent, the “Transfer Agent”) through the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, to credit the Shares
to the Investor’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system and (ii) if applicable, deliver or cause
to be delivered to the Investor Pre-Funded Warrants. As of the Closing Date, all
of the Investor’s rights under the Warrants shall be extinguished.

 

(b) Other Documents. The Company and the Investor shall execute and/or deliver
such other documents and agreements as are reasonably necessary to effectuate
the Exchange.

 

2.REPRESENTATIONS AND WARRANTIES

 

(a) Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows:

 

i. Organization; Authority. The Investor is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full capacity,
right, corporate, partnership, limited liability company or similar power and
authority, as applicable, to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Investor. This Agreement has
been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

ii. Understandings or Arrangements. The Investor is acquiring the Shares and/or
Pre-Funded Warrants hereunder as principal for its own account and has no direct
or indirect arrangement or understandings with any other persons to distribute
or regarding the distribution of such Shares and/or Pre-Funded Warrants (this
representation and warranty not limiting the Investor’s right to sell the Shares
pursuant to any effective registration statement or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Shares and/or Pre-Funded Warrants hereunder in the ordinary course of its
business.

 

iii. Reliance on Exemptions. The Investor understands that the Shares and/or
Pre-Funded Warrants are being offered and sold to in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Investor’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of the Investor contained in this
Agreement in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Shares and/or Pre-Funded Warrants.

 

iv. Risk of Loss. The Investor understands that its investment in the Shares
and/or Pre-Funded Warrants hereunder involves a significant degree of risk,
including a risk of total loss of the Investor’s investment, and the Investor
has full cognizance of and understands all of the risk factors related to the
issuance of the Shares and/or Pre-Funded Warrants, including, but not limited
to, those risk factors included in all reports, schedules, forms, statements and
other documents filed by the Company under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof,
including the exhibits thereto and documents incorporated by reference therein
(the “SEC Reports”). The Investor understands that no representation is being
made as to the future value of the Shares and/or Pre-Funded Warrants.

 

v. Investor Status. At the time the Investor was offered the Shares and/or
Pre-Funded Warrants hereunder, it was, and as of the date hereof it is either:
(i) an “accredited investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act. The Investor is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 



 

 

 

vi. Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares and/or Pre-Funded Warrants, and has so
evaluated the merits and risks of such investment. The Investor is able to bear
the economic risk of an investment in the Shares and/or Pre-Funded Warrants and,
at the present time, is able to afford a complete loss of such investment.

 

(b) Company Representations and Warranties.

 

i. Organization and Qualification. The Company is an entity duly incorporated or
otherwise organized under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.

 

ii. Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors of the Company or the Company’s
stockholders in connection herewith. This Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

iii. No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance of the Shares and/or Pre-Funded Warrants hereunder
and the consummation by it of the transactions contemplated hereby and thereby
do not and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject, or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement.

 

iv. Issuance of the Shares and/or Pre-Funded Warrants. The Shares to be issued
hereunder are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all liens imposed by the Company. The Pre-Funded Warrants to
be issued hereunder are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, free and clear
of all liens imposed by the Company.

 

3.COVENANTS.

 

(a) [Reserved]

 



 

 

 

(b) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on June ___, 2020, the Company shall file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Agreement in the form required by the Exchange Act, and attaching this
Agreement and the form of Pre-Funded Warrant thereto as exhibits (including all
attachments, the “8-K Filing”).

 

(c) Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Shares may be tacked onto the holding period of the
Warrants, and the Company agrees not to take a position contrary to this
Section 3(c).

 

4.CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:

 

(a) The Investor shall have duly executed this Agreement and delivered the same
to the Company.

 

(b) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.

 

5.CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a) The Company shall have duly executed and delivered this Agreement to the
Investor.

 

(b) At the Closing, the Company shall have electronically delivered to the
Investor (or its designee) through DTC the Shares.

 

(c) If applicable, at the Closing, the Company shall have delivered to the
Investor (or its designee) any applicable Pre-Funded Warrants.

 

(d) The Company shall have delivered to the Investor a certificate signed by the
Chief Executive Officer of the Company with the authorizing resolutions.

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

(f) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6.TERMINATION.

 

In the event that the Closing does not occur on or before September 30, 2020 due
to the Company’s or the Investor’s failure to satisfy the conditions set forth
in Sections 4 and 5 hereof (and the nonbreaching party’s failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party. Upon
such termination, the terms hereof shall be null and void.

 



 

 

 

7.MISCELLANEOUS.

 

(a) No Commissions. Neither the Company nor the Investor has paid or given, or
will pay or give, to any person, any commission or other remuneration, directly
or indirectly, in connection with the transactions contemplated by this
Agreement.

 

(b) Notice. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted via electronic mail, in each case addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur or (c) on the date sent by e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient. The addresses for such communications shall be: (i) if to the
Company, to: XpresSpa Group, Inc., 254 West 31st Street, 11th Floor, New York,
New York 10001, Attn: Douglas Satzman, Chief Executive Officer, E-mail:
dsatzman@xpresspa.com, with a copy by electronic mail only to (which shall not
constitute notice): Daniel Bagliebter, Esq., 666 Third Avenue, New York, New
York 10017, E-mail: dabagliebter@mintz.com, and (ii) if to the Holder, to: the
addresses indicated on the signature pages hereto.

 

(c) Amendments; Equal Treatment. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Investor.

 

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such action or proceeding by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any other manner permitted by law. If any party shall
commence an action or proceeding to enforce any provision of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

 

[The remainder of the page is intentionally left blank]

 



 

 

  

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY: XPRESSPA GROUP, INC.         By:            Name:   Douglas Satzman  
  Title:   Chief Executive Officer 

  

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  INVESTOR:          By:              Name:  Brian Daly     Title:  Member      
    Number of Warrants exchanged:   ___________________937,500_______          
Address for Notice:   ________________________________  
________________________________   ________________________________  
________________________________       E-mail Address for Notice:          
Facsimile Number for Notice:

   



 

 

 